Exhibit 10.2

EXECUTION COPY

AMENDMENT NO. 5

Dated as of May 8, 2012

to

CREDIT AGREEMENT

Dated as of February 8, 2010

THIS AMENDMENT NO. 5 (“Amendment”) is made as of May 8, 2012 by and among Encore
Capital Group, Inc. (the “Borrower”), the financial institutions listed on the
signature pages hereof (the “Lenders”) and SunTrust Bank (“SunTrust”), as, on
and after the Amendment No. 5 Effective Date, collateral agent (the “Collateral
Agent”) and as administrative agent (the “Administrative Agent” and, together
with the Collateral Agent, the “Agents”) under that certain Credit Agreement
dated as of February 8, 2010 by and among the Borrower, the Lenders and JPMorgan
Chase Bank, N.A. (“JPMorgan”), as, prior to the Amendment No. 5 Effective Date,
collateral agent and administrative agent (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
to them in the Credit Agreement.

WHEREAS, the Borrower has requested that the Lenders and the Agents agree to
certain amendments with respect to the Credit Agreement;

WHEREAS, the Lenders party hereto and the Agents have agreed to such amendments
on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Agents have agreed to enter into this Amendment.

1. Appointment of Successor Agents.

(a) The Lenders and Borrower having received the notice of resignation of
JPMorgan as administrative agent and collateral agent (in each such capacity, a
“Former Agent” and, together, the “Former Agents”) under the Credit Agreement
and other Loan Documents, the Lenders and the Borrower agree that, effective as
of the date hereof, (a) JPMorgan has resigned as Administrative Agent and as
Collateral Agent under the Credit Agreement and other Loan Documents, and
(b) SunTrust hereby is hereby appointed (and SunTrust accepts such appointment)
as successor Administrative Agent and Collateral Agent under the Credit
Agreement and other Loan Documents. In accordance with Section 10.12 of the
Credit Agreement and Section 18 of the Intercreditor Agreement, JPMorgan is
discharged from its duties and obligations under the Credit Agreement and under
the other Loan Documents as Administrative Agent and Collateral Agent, provided
that notwithstanding the effectiveness of such resignation, the provisions of
the Intercreditor Agreement, of Article X of the Credit Agreement and similar
provisions in the other Loan Documents shall continue in effect for the benefit
of JPMorgan in



--------------------------------------------------------------------------------

respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent or Collateral Agent under the Intercreditor Agreement,
the Collateral Agreement and under the other Loan Documents, as applicable.

(b) (i) the Agents shall bear no responsibility for any actions taken or omitted
to be taken by the Former Agents while JPMorgan served as Administrative Agent
and Collateral Agent under the Credit Agreement and the other Loan Documents and
(ii) each of the parties hereto authorizes (including without limitation to the
extent contemplated under Section 9-509 of the Uniform Commercial Code of the
State of New York (or any corollary provision of the uniform commercial code of
any other state)) SunTrust, as Collateral Agent, to file any UCC assignments or
amendments with respect to the UCC Financing Statements, mortgages, and other
filings in respect of the Collateral as SunTrust deems necessary or desirable to
evidence the Agents’ succession as Administrative Agent and Collateral Agent
under the Credit Agreement and the other Loan Documents and each party hereto
agrees to execute any documentation reasonably necessary to evidence such
succession.

(c) Without limiting the provisions of clause (b)(i) immediately above or any
indemnification provisions set forth in the Credit Agreement and the other Loan
Documents, each of the Lenders and the Credit Parties agrees that SunTrust, in
its capacity as Administrative Agent and Collateral Agent (and not in its
capacity as Lender under the Credit Agreement), shall bear no responsibility or
liability for any event, circumstance or condition existing on or prior to the
date this Amendment becomes effective in accordance with Section 4 below (the
“Effective Date”), including, without limitation, with respect to any of the
Collateral, the Loan Documents or the transactions contemplated thereby (the
“Indemnified Events”). Furthermore, each Credit Party hereby agrees to indemnify
and hold harmless SunTrust and each of its officers, directors, employees,
agents, advisors and other representatives (each an “Indemnified Party”) from
and against (and will reimburse each Indemnified Party as the same are incurred
for) any and all claims, liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever (including, without limitation, the reasonable fees, disbursements
and other charges of counsel) that may at any time be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) any Indemnified Events except to the extent that they are
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the party seeking indemnification. The agreements contained in this clause
(c) shall survive the payment of the Obligations and termination of the Loan
Documents.

(d) On and after the Effective Date, all items of collateral, including
possessory collateral held by either of the Former Agents for the benefit of the
Secured Parties shall be deemed to be held by the Former Agents as agent and
bailee for SunTrust, as Collateral Agent for the benefit of the Secured Parties,
until such time as such possessory collateral has been delivered to SunTrust, as
Collateral Agent. Notwithstanding anything herein to the contrary, the Borrower
and each other Credit Party who is a party hereto agrees that all of such Liens
granted by any Credit Party pursuant to any Loan Document shall in all respects
be continuing and in effect and are hereby ratified and reaffirmed. Without
limiting the generality of the foregoing, any reference to the Former Agents on
any publicly filed document, to the extent such filing relates to the Liens in
the Collateral assigned hereby and until such filing is modified to reflect the
interests of SunTrust, as Collateral Agent, shall, with respect to such Liens
and security interests, constitute a reference to the Former Agents as
collateral representative of SunTrust, as Collateral Agent.

(e) It is acknowledged and agreed by each of the parties hereto that SunTrust,
solely in succeeding to the positions of Administrative Agent and Collateral
Agent (exclusive of its capacity as a

 

2



--------------------------------------------------------------------------------

Lender under the Credit Agreement), (i) has undertaken no analysis of the
Collateral Documents or the Collateral and (ii) has made no determination as to
(x) the validity, enforceability, effectiveness or priority of any Liens granted
or purported to be granted pursuant to the Collateral Documents or (y) the
accuracy or sufficiency of the documents, filings, recordings and other actions
taken to create, perfect or maintain the existence, perfection or priority of
the Liens granted or purported to be granted pursuant to the Collateral
Documents. SunTrust shall be entitled to assume that, as of the date hereof, all
Liens purported to be granted pursuant to the Collateral Documents are valid and
perfected Liens having the priority intended by the Secured Parties. In
addition, the Lenders hereby agree that SunTrust shall have no liability for
failing to have any of the Collateral Documents or other Loan Documents assigned
to the Agents.

(f) Following the Effective Date, all notices required to be delivered to the
Administrative Agent or the Collateral Agent under the Credit Agreement, the
Intercreditor Agreement or any other Loan Document shall be delivered to
SunTrust at the following address:

SunTrust Bank

3333 Peachtree Road

Atlanta, Georgia 30326

Attention: Peter Wesemeier

Facsimile: (404) 439-7390

With a copy to:

SunTrust Bank

Agency Services

303 Peachtree Street, 25th Floor

Atlanta, Georgia 30308

Attention: Doug Weltz

Facsimile: (404) 495-2170

2. Amendments to Credit Agreement. Effective as of the Effective Date, the
Credit Agreement, and in the case of clause (a) below, each other Loan Document,
is amended as follows:

(a) The Credit Agreement and each other Loan Document is amended to remove all
reference to JPMorgan Chase Bank N.A. as “Administrative Agent”, “Collateral
Agent”, “Agent” and Agents” and replace each such reference with a reference to
SunTrust Bank. Additionally, all references to JPMorgan in the following
definitions and Sections of the Credit Agreement shall be replaced with
references to SunTrust: “Eurodollar Base Rate”; “LC Issuer”; “Prime Rate”;
“Swing Line Lender”; Section 2.12; Section 2.20.11; and Section 9.6.

(b) Section 1.1 of the Credit Agreement is amended to add the following
definitions in its appropriate alphabetical order therein:

“ “Advance Rate” means, for the period commencing on the Amendment No. 5
Effective Date to the first Advance Rate Measurement Date thereafter, 33%, and,
thereafter, for the period from (but not including) each Advance Rate
Measurement Date to the immediately succeeding Advance Rate Measurement Date,
the percentage obtained by subtracting from the Advance Rate in effect
immediately prior to the first day of such period the difference (the “Cost
Differential”, and which may be a positive or negative number) between:

 

3



--------------------------------------------------------------------------------

(a) the average “Cost Per Total Dollar Collected” percentage as shown on the
Borrower’s consolidated financial statements for the most recent four
consecutive fiscal quarters (for which financial statements have been delivered
in accordance with section 6.1.1 or 6.1.2) ending on or before such Advance Rate
Measurement Date and

(b) the average “Cost Per Total Dollar Collected” percentage as shown on the
Borrower’s consolidated financial statements for the most recent four
consecutive fiscal quarters (for which financial statements have been delivered
in accordance with section 6.1.1 or 6.1.2) ending on or before the Advance Rate
Measurement Date immediately preceding such Advance Rate Measurement Date,

provided that if the resulting Cost Differential includes a fractional amount,
the fractional portion thereof (the “Carryover Fraction”) shall be ignored when
determining the Cost Differential on the applicable Advance Rate Measurement
Date but shall be added (or subtracted, as applicable) to the Cost Differential
obtained on the following Advance Rate Measurement Date (with any resulting
fractional portion again being ignored and added (or subtracted, as applicable)
subsequently); provided further that in no event shall the Advance Rate ever be
lower than 30% or higher than 35%. The Borrower shall set forth in reasonable
detail the calculations of the Advance Rate on the Borrowing Base Certificate
when delivered in accordance with the terms of this Agreement.”

“ “Advance Rate Measurement Date” means each date on which the Borrower’s
financial statements required to be delivered pursuant to Section 6.1.1 and
6.1.2 have been delivered.”

“ “Amendment No. 5” means Amendment No. 5 dated as of May 8, 2012, to Credit
Agreement dated as of February 8, 2010 by and among the Borrower, certain of the
Lenders, and SunTrust, as Collateral Agent and as Administrative Agent.

“ “Amendment No. 5 Effective Date” means May 8, 2012.”

“ “Propel” means Propel Financial Services, LLC, a Texas limited liability
company.”

“ “Propel Acquisition” means the acquisition by Propel Acquisition Co. of the
Propel Group.”

“ “Propel Acquisition Co.” means a Subsidiary of the Borrower that is a Delaware
limited liability company formed for the purpose of acquiring the Propel Group.”

“ “Propel Group” means Propel and its Subsidiaries and each other entity
acquired by Propel Acquisition Co. as part of the same transaction as the
acquisition of Propel.”

“ “Propel Indebtedness” means the Indebtedness incurred by any member of the
Propel Group in connection with the Propel Acquisition and the on-going
financing of the operations and business of the Propel Group.”

“ “Propel Principal Collections” means the aggregate amount of collections of
the Propel Group (but not constituting Amortized Collections) which are not
included in the revenues of any member of the Propel Group by reason of the
application of such collections to the principal of such receivables.”

 

4



--------------------------------------------------------------------------------

“ “SunTrust” means SunTrust Bank, a Georgia banking corporation, in its
individual capacity, and its successors.”

(c) Section 1.1 of the Credit Agreement is further amended to amend and restate
the definitions of “Aggregate Revolving Loan Commitment” and “Borrowing Base”
set forth therein in their entirety as follows:

“ “Aggregate Revolving Loan Commitment” means the aggregate of the Revolving
Loan Commitments of all the Lenders, as may be increased or reduced from time to
time pursuant to the terms hereof. The Aggregate Revolving Loan Commitment as of
the Amendment No. 5 Effective Date is Five Hundred Fifty-Five Million Five
Hundred Thousand and 00/100 Dollars ($555,500,000).”

“ “Borrowing Base” means, as of any date of calculation, an amount, as set forth
on the most current Borrowing Base Certificate delivered to the Administrative
Agent on or prior to such date, equal to (i) the lesser of (1) the Advance Rate
of Estimated Remaining Collections (exclusive of any Receivables in any
Receivables Portfolio that are not Eligible Receivables) as of the last day of
the month for which such Borrowing Base Certificate was provided and (2) the
product of the net book value of all Receivables Portfolios acquired by any
Credit Party on or after January 1, 2005 multiplied by 95%, minus (ii) the
aggregate principal amount outstanding in respect of the Prudential Senior
Secured Notes.”

(d) Section 1.1 of the Credit Agreement is further amended to amend the
definition of “Consolidated EBITDA” by restating clause (1) thereof to read as
follows:

“to the extent not included in such revenue, Amortized Collections and Propel
Principal Collections,”.

(e) Section 2.5.3 of the Credit Agreement is hereby amended to amend and restate
the first sentence thereof in its entirety as follows:

“At any time, but not more than two (2) times during the period commencing on
the Amendment No. 5 Effective Date and ending on the three-year anniversary of
the Closing Date and not more than three (3) times during each successive
one-year anniversary of the Closing Date, the Borrower may request that the
Aggregate Revolving Loan Commitment be increased; provided that (A) the
Aggregate Revolving Loan Commitment shall at no time exceed $655,500,000 minus
the aggregate amount of all reductions in the Aggregate Revolving Loan
Commitment previously made pursuant to Section 2.5.2; (B) such request shall be
in an amount not less than $5,000,000; and (C) the aggregate amount of all such
increases effected on or after the Amendment No. 5 Effective Date shall not
exceed $100,000,000.”

(f) Section 6.4 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“The Borrower will, and will cause each Subsidiary to, carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is conducted on the Amendment No. 5 Effective Date (and
after giving effect to the Propel Acquisition); provided that in no event shall
any member of the Propel Group engage in any business such that it would acquire
any material amount of Receivables to the extent such Receivables could be
Eligible Receivables if held by a Credit Party) and do all things necessary to
remain duly incorporated or organized, validly existing and (to the extent such
concept applies to

 

5



--------------------------------------------------------------------------------

such entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, as in effect on the Closing Date, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except (i) as permitted by Section 6.11 and (ii) except to the extent
that the failure to maintain any of the foregoing could not reasonably be
expected to have a Material Adverse Effect.”

(g) Section 6.13 of the Credit Agreement is hereby amended by amending and
restating clause 6.13.5 thereof in its entirety as follows:

“Creation of, or investment in, a Subsidiary and in respect of which the
Borrower has otherwise complied with Sections 6.25 and 6.26; provided that the
foregoing shall not permit investments the purpose of which is the acquisition
of receivables owed by a Person subject to bankruptcy or similar proceedings;
provided further that in the case of any investments in any member of the Propel
Group, such investment shall be permitted only to the extent that after giving
effect to such investment, no Default shall exist and continue and that the
Borrower shall be in compliance with Sections 6.21 and 6.22 on a pro forma basis
as if the investment occurred on the first day of the applicable period being
tested pursuant to such Sections.”

(h) Section 6.13 of the Credit Agreement is hereby amended to add the following
clause 6.13.10 immediately following clause 6.13.9 thereof:

“The Propel Acquisition, provided that the acquisition consideration therefore
does not in the aggregate exceed $195,000,000.”

(i) Section 6.14 of the Credit Agreement is hereby amended by amending and
restating clause 6.14.5 thereof in its entirety as follows:

“Indebtedness arising from intercompany loans and advances (i) made by any
Subsidiary to any Credit Party; provided that the Borrower agrees that all such
Indebtedness owed to any member of the Propel Group by any Credit Party shall be
expressly subordinated to the Secured Obligations pursuant to subordination
provisions reasonably acceptable to the Administrative Agent, (ii) made by the
Borrower to any Credit Party; provided that the Borrower agrees that all such
Indebtedness shall be expressly subordinated to the Secured Obligations pursuant
to subordination provisions reasonably acceptable to the Administrative Agent,
(iii) made by the Borrower or any Subsidiary to any other Subsidiary solely for
the purpose of facilitating, in the ordinary course of business consistent with
past practice, the payment of fees and expenses in connection with collection
actions or proceedings or (iv) made by the Borrower or any other Credit Party to
any member of the Propel Group to the extent such loan would be permitted as an
investment in compliance with the final proviso of Section 6.13.5.”

(j) Section 6.14 of the Credit Agreement is hereby further amended to add the
following clause 6.14.16 immediately following clause 6.14.15 thereof:

“The Propel Indebtedness, provided that the aggregate principal amount thereof
does not exceed $190,000,000 (exclusive of intercompany loans), and the
unsecured guaranty obligations of the Borrower of such Propel Indebtedness.”

(k) Section 6.15 of the Credit Agreement is hereby amended to add the following
clause 6.15.15 immediately following clause 6.15.14 thereof:

 

6



--------------------------------------------------------------------------------

“Liens on the assets of any member of the Propel Group securing the Propel
Indebtedness.”

(l) Section 6.18 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“The Borrower will not, and will not permit any Credit Party or any member of
the Propel Group to, create or otherwise cause to become effective any
consensual encumbrance or restriction of any kind on the ability of any Credit
Party or member of the Propel Group (i) to pay dividends or make any other
distribution on its stock, (ii) to pay any Indebtedness or other obligation owed
to the Borrower or any other Subsidiary, (iii) to make loans or advances or
other Investments in the Borrower or any other Subsidiary, or (iv) to sell,
transfer or otherwise convey any of its property to the Borrower or any other
Subsidiary, other than (A) customary restrictions on transfers, business changes
or similar matters relating to earn out obligations in connection with Permitted
Acquisitions, (B) pursuant to the Existing Unsecured Notes and (C) as provided
in this Agreement, the Prudential Senior Secured Note Agreement and as required
pursuant to the documents governing the Propel Indebtedness, but only to the
extent relating to the collateral owned by any member of the Propel Group
securing the Propel Indebtedness.”

(m) Section 6.25 of the Credit Agreement is hereby amended to amend and restate
the first sentence thereof in its entirety as follows:

“The Borrower shall cause each of its Subsidiaries (other than the Excluded
Subsidiaries and (so long as any Propel Indebtedness is outstanding, or
commitments therefor are in effect) each member of the Propel Group) to
guarantee pursuant to the Guaranty Agreement or supplement thereto (or, in the
case of a Foreign Subsidiary, any other guarantee agreement requested by the
Administrative Agent) the Secured Obligations.”

(n) Section 10.12 of the Credit Agreement is hereby amended to amend and restate
the first sentence thereof in its entirety as follows:

“The Administrative Agent (i) may resign at any time by giving written notice
thereof to the Lenders and the Borrower and (ii), if the Administrative Agent,
together with its Affiliates, holds less than 7.5% of the Aggregate Revolving
Loan Commitment (or, if the Revolving Loan Commitments have been terminated,
less than 7.5% of the Aggregate Outstanding Revolving Credit Exposure), the
Required Lenders may require the Administrative Agent to resign, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
(45) days after the retiring Administrative Agent gives notice of its intention
to resign or the Required Lenders have requested such resignation.”

(o) Schedule 6.13.1 of the Credit Agreement is amended to amend and restate
clause 2(a) thereof in its entirety as follows:

“All investments will be held in US Dollars (other than investments in
currencies of countries wherein the Borrower or any of its Subsidiaries carries
on business, in an aggregate amount not to exceed $20,000,000 at any time).”

(p) The Revolving Loan Commitments of certain of the Lenders (the “Increasing
Lenders”) are hereby increased as set forth in the Commitment Schedule on Annex
A attached hereto. Certain financial institutions not party to the Credit
Agreement prior to the date hereof are identified as

 

7



--------------------------------------------------------------------------------

New Lenders on Annex A attached hereto (the “New Lenders”). Upon the
effectiveness hereof and the execution hereof by each New Lender, such New
Lender shall constitute a “Lender” for all purposes under the Loan Documents.
Accordingly, the Commitment Schedule attached to the Credit Agreement is hereby
amended and restated in its entirety in the form attached hereto as Annex A. The
Borrower hereby agrees to compensate each Lender for any and all losses, costs
and expenses incurred by such Lender in connection with the sale and assignment
of any Eurodollar Loans and the reallocation described in Section 3 below
(unless such compensation is waived by such Lender in its sole discretion), in
each case on the terms and in the manner set forth in Section 3.4 of the Credit
Agreement.

3. Reallocations. The Administrative Agent shall (and the Lenders party hereto
authorize the Administrative Agent to) make such reallocations of the Aggregate
Outstanding Revolving Credit Exposure under the Credit Agreement as are
necessary in order that the Revolving Credit Exposure with respect to such
Lender reflects such Lender’s Revolving Loan Pro Rata Share of the Aggregate
Outstanding Revolving Credit Exposure under the Credit Agreement as amended
hereby.

4. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that (a) the Administrative Agent shall have
received (i) counterparts of this Amendment duly executed by the Borrower, each
Increasing Lender, each New Lender, the Required Lenders and the Agents and the
Consent and Reaffirmation attached hereto duly executed by the Guarantors and
(ii) such other opinions, instruments and documents as are reasonably requested
by the Administrative Agent and the Collateral Agent and (b) the Borrower shall
have paid, to the extent invoiced, all fees and expenses of the Administrative
Agent and its affiliates (including attorneys’ fees and expenses) in connection
with this Amendment and the other Loan Documents.

5. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:

(a) This Amendment and the Credit Agreement as amended hereby constitute legal,
valid and binding obligations of the Borrower and are enforceable against the
Borrower in accordance with their terms.

(b) As of the date hereof and giving effect to the terms of this Amendment,
(i) there exists no Default or Unmatured Default and (ii) the representations
and warranties contained in Article V of the Credit Agreement, as amended
hereby, are true and correct, except for representations and warranties made
with reference solely to an earlier date.

6. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

(c) Other than as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement or any other documents,
instruments and agreements executed and/or delivered in connection therewith.

 

8



--------------------------------------------------------------------------------

7. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, but giving effect to
federal laws applicable to national banks.

8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

9. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

ENCORE CAPITAL GROUP, INC.,

as the Borrower

By:

 

/s/ J. Brandon Black

Name:

 

J. Brandon Black

Title:

 

President & Chief Executive Officer

 

Signature Page to Amendment No. 5

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

SUNTRUST BANK,

as Administrative Agent and as a Lender

By:

 

/s/ Peter Wesemeier

Name:

 

Peter Wesemeier

Title:

 

Vice President

SUNTRUST BANK,

as Collateral Agent

By:

 

/s/ Peter Wesemeier

Name:

 

Peter Wesemeier

Title:

 

Vice President

 

Signature Page to Amendment No. 5

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By:

 

/s/ Angel Sutoyo

Name:

 

Angel Sutoyo

Title:

 

Vice President

 

Signature Page to Amendment No. 5

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender

By:

 

/s/ Nir Vidra

Name:

 

Nir Vidra

Title:

 

Managing Director

By:

 

/s/ Jay Steiner

Name:

 

Jay Steiner

Title:

 

Managing Director

 

Signature Page to Amendment No. 5

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender

By:

 

/s/ Mary Forstner

Name:

 

Mary Forstner

Title:

 

Director

 

Signature Page to Amendment No. 5

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

CALIFORNIA BANK & TRUST, as a Lender

By:

 

/s/ Michael Powell

Name:

 

Michael Powell

Title:

 

Senior Vice President

 

Signature Page to Amendment No. 5

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender

By:

 

/s/ Gregory J. Vollmer

Name:

 

Gregory J. Vollmer

Title:

 

Vice President

 

Signature Page to Amendment No. 5

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender

By:

 

/s/ Harry Comninellis

Name:

 

Harry Comninellis

Title:

 

Authorized Signatory

 

Signature Page to Amendment No. 5

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender

By:

 

/s/ Rita Raychaudhuri

Name:

 

Rita Raychaudhuri

Title:

 

Senior Vice President

 

Signature Page to Amendment No. 5

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

ISRAEL DISCOUNT BANK OF NEW YORK, as a Lender

By:

 

/s/ Kenneth Lipke

Name:

 

Kenneth Lipke

Title:

 

First Vice President

By:

 

/s/ Roy Grossman

Name:

 

Roy Grossman

Title:

 

Senior Vice President

 

Signature Page to Amendment No. 5

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

BANK LEUMI, USA, as a Lender

By:

 

/s/ Anthony Verderame

Name:

 

Anthony Verderame

Title:

 

Vice President

 

Signature Page to Amendment No. 5

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender

By:

 

/s/ Mark Sunderland

Name:

 

Mark Sunderland

Title:

 

Senior Vice President

 

Signature Page to Amendment No. 5

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

AMALGAMATED BANK, as a Lender

By:

 

/s/ Jackson Eng

Name:

 

Jackson Eng

Title:

 

First Vice President, Credit Officer

 

Signature Page to Amendment No. 5

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

BANK HAPOALIM B.M. as a Lender

By:

 

/s/ Lee Stenner

Name:

 

Lee Stenner

Title:

 

Senior Vice President

By:

 

/s/ Gustas Ziozis

Name:

 

Gustas Ziozis

Title:

 

Senior Vice President

 

Signature Page to Amendment No. 5

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

FIRST BANK, as a Lender

By:

 

/s/ Susan J. Pepping

Name:

 

Susan J. Pepping

Title:

 

Vice President

 

Signature Page to Amendment No. 5

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

CATHAY BANK, CALIFORNIA BANKING CORPORATION, as a Lender

By:

 

/s/ Shahid Kathrada

Name:

 

Shahid Kathrada

Title:

 

Vice President

 

Signature Page to Amendment No. 5

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

UNION BANK, N.A., as a Lender

By:

 

/s/ Edmund Ozorio

Name:

 

Edmund Ozorio

Title:

 

Vice President, Senior Credit Executive

 

Signature Page to Amendment No. 5

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

MANUFACTURERS BANK, as a Lender

By:

 

/s/ Sandy Lee

Name:

 

Sandy Lee

Title:

 

Vice President

 

Signature Page to Amendment No. 5

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

ANNEX A

COMMITMENT SCHEDULE

 

Lender

   Amount of
Revolving Loan
Commitment  

SunTrust Bank

   $ 60,000,000   

JPMorgan Chase Bank, N.A.

   $ 55,000,000   

Bank of America, N.A.

   $ 55,000,000   

Deutsche Bank Trust Company Americas

   $ 50,000,000   

ING Capital LLC

   $ 45,000,000   

California Bank & Trust

   $ 40,000,000   

Fifth Third Bank

   $ 40,000,000   

Morgan Stanley Bank, N.A.

   $ 40,000,000   

Citibank, N.A.

   $ 33,000,000   

Israel Discount Bank of New York

   $ 25,000,000   

Bank Leumi USA

   $ 20,000,000   

Compass Bank, successor in interest to Guaranty Bank

   $ 20,000,000   

Amalgamated Bank

   $ 15,000,000   

Bank Hapoalim1

   $ 15,000,000   

First Bank

   $ 15,000,000   

Cathay Bank, California Banking Corporation

   $ 10,000,000   

Union Bank, N.A.

   $ 10,000,000   

Manufacturers Bank

   $ 7,500,000   

TOTAL

   $ 555,500,000   

 

1 

New Lender



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 5 to the Credit Agreement dated as of February 8, 2010 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among Encore Capital Group, Inc. (the
“Borrower”), the financial institutions from time to time party thereto (the
“Lenders”) and SunTrust Bank., in its individual capacity as a Lender and in its
capacities as contractual representative (the “Administrative Agent”) and as
collateral agent (the “Collateral Agent”), which Amendment No. 5 is dated as of
May 8, 2012 (the “Amendment”). Capitalized terms used in this Consent and
Reaffirmation and not defined herein shall have the meanings given to them in
the Credit Agreement. Without in any way establishing a course of dealing by the
Administrative Agent, the Collateral Agent or any Lender, each of the
undersigned consents to the Amendment and reaffirms the terms and conditions of
the Guaranty Agreement, the Pledge and Security Agreement and any other Loan
Document executed by it and acknowledges and agrees that such agreement and each
and every such Loan Document executed by the undersigned in connection with the
Credit Agreement remains in full force and effect and is hereby reaffirmed,
ratified and confirmed.

All references to the Credit Agreement contained in the above-referenced
documents shall be a reference to the Credit Agreement as so modified by the
Amendment and as each of the same may from time to time hereafter be amended,
modified or restated.

Dated: May 8, 2012

[Signature Page Follows]



--------------------------------------------------------------------------------

MIDLAND CREDIT MANAGEMENT, INC.

   

ASCENSION CAPITAL GROUP, INC.

By:

 

/s/ J. Brandon Black

   

By:

 

/s/ J. Brandon Black

Name:

 

J. Brandon Black

   

Name:

 

J. Brandon Black

Title:

 

President & Chief Executive Officer

   

Title:

 

President

MIDLAND PORTFOLIO SERVICES, INC.

   

MIDLAND FUNDING LLC

By:

 

/s/ J. Brandon Black

   

By:

 

/s/ J. Brandon Black

Name:

 

J. Brandon Black

   

Name:

 

J. Brandon Black

Title:

 

President

   

Title:

 

President

MIDLAND INDIA LLC

   

MIDLAND INTERNATIONAL LLC

By:

 

/s/ Glen Freter

   

By:

 

/s/ J. Brandon Black

Name:

 

Glen Freter

   

Name:

 

J. Brandon Black

Title:

 

Treasurer

   

Title:

 

President

MIDLAND FUNDING NCC-2 CORPORATION

   

MRC RECEIVABLES CORPORATION

By:

 

/s/ J. Brandon Black

   

By:

 

/s/ J. Brandon Black

Name:

 

J. Brandon Black

   

Name:

 

J. Brandon Black

Title:

 

President

   

Title:

 

President

 

Signature Page to Consent and Reaffirmation

Amendment No. 5

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010